Fletcher, J.
Insurance on life was formerly held to be unlawful, and was forbidden in some foreign countries by particular enactments, as being repugnant to good morals, and opening a door to abuses. But a very different view is taken of the subject at the present time. Life insurance has now become a very common and a very extensive business, and is regarded as highly beneficial to the community.
The usual mode of proceeding, to effect an insurance upon a life, is, for the party wishing to insure to procure at the office of the insurers a printed form of proposal, which is to be filled up by him. This form, in general, contains a large number of interrogatories, the answers to which are to be written upon the blanks left for the purpose. . This was the course of proceeding in the present case, and several of the interrogatories and answers thereto are given in the statement. This proposal or declaration, when forming a part of the policy, has been held to amount to a condition or warranty, which must be strictly true or complied with, and upon the truth of which, whether a misstatement be intentional or not, the whole instrument depends. The party effecting an insurance cannot be too cautious, therefore, in ascertaining the real state of the facts alleged in his declaration.
In an early case, where the warranty was, that the person *48whose life was to be insured was in good health, at the time of malting the policy, it was held, that the warranty was to be construed in a liberal sense, as regarded the insured, and was not to be understood to import, that he was perfectly free from the seeds of disorder. Though the insured may, by accident, be afflicted with a particular infirmity, if his life is in fact a good one, and he is in a reasonably good state of health, so that his life may be insured on the common terms applicable to a person of his age and condition, the party insuring will have a right to recover. Ross v. Bradshaw, 1 W. Bl. 312; 2 Marsh, on Ins. 773.
The warranties in policies now issued by insurers are of a much more specific nature, than that contained in the above-mentioned case. In the present case, the warranties are of a very particular and specific character, namely, whether the insured had been afflicted with certain specified disorders, or was at the time afflicted with any disease or disorder. But where there is no warranty, an untrue allegation of a material fact, or, a concealment of a material fact, will avoid the policy, though such allegation or concealment be the result of accident or negligence and not of design.
It is the duty of the insured to disclose all material facts within his knowledge. Although specific questions applicable to all men are proposed by the insurers, yet there may be particular circumstances affecting the individual to be insured, which are not likely to be known to the insurers; and the concealment of a material fact, when a general question is put by the insurers, at the time of effecting the policy, which would elicit that fact, will vitiate the policy.
Applying these principles of law to the present case, and the conclusion is inevitable, that the plaintiff is not entitled to recover. Upon the facts in the case, it is not important whether the proposal or application is considered as a warranty or representation. As a warranty it was so manifestly untrue, and as a representation there was manifestly so material a misrepresentation, that in either view the policy is invalid.
The fact is established, that at the time of making the proposal and issuing the policy, the insured was rapidly declining *49in a confirmed consumption, and had been so declining for five months previous, and continued to live but about two months after this time. Yet, in answer to the tenth interrogatory the insured expressly denied, that he or any of his family had been afflicted with pulmonary complaints, consumption, or spitting of blood. In answer to the seventeenth interrogatory, the insured said that he could not say that he was afflicted with any disease or disorder.
It is immaterial, that the insured did not suppose himself in a consumption; the fact was so, and the statement• was manifestly contrary to the fact, which was a most material and conclusive fact. The fact of the general debility of the system, stated by the insured, was not important in the manner in which it was stated; as it might arise from a variety of causes not materially affecting the" risk, and would not, therefore, by any means, give the insurers the information wanted.
The insured was asked directly, whether he was at the time affected with any disease or disorder, and what; to which he answered, that he could not say, that he was afflicted with any disease or disorder; but he could have stated the symptoms of consumption, which he had, and which he knew he had, and which he had had for five months previous; and which were certainly most material and important to be known by the insurers. It is believed that omissions or concealments less important than this, and without any intentional fraud, have been held to avoid policies upon life. But it is not nécessary to make this any part of the ground of the decision in this case ; as the answer to the tenth interrogatory is so manifestly and most materially untrue, that whether regarded as a warranty or a representation it must avoid this policy.
The knowledge, which the award finds that the defendants’ agent had in regard to the situation of the insured, cannot be material. The agent did not and could not make the contract. He received the application, and forwarded it to the directors of the company at their place of business, and the contract and policy were there made and signed by the offi*50cers of the company wholly upon the basis of the application, which is expressly declared, both in the application itself and in the policy, to form a part of the policy. Both the application and policy are particularly explicit and strong in this respect.
It is farther set out and declared in the application signed by the insured, that if any fraudulent or untrue allegation, misrepresentation, or concealment is contained in the proposal, all moneys which had been or might be paid on account of such assurance shall be forfeited to the said company, and the policy shall be void. The insured further declared in his proposal, that he was aware, that any untrue or fraudulent allegation, misrepresentation or concealment, made in effecting the proposed insurance, would render the policy void, and that all payments of premiums made thereon would be forfeited. The instruments executed by the parties, in the present case, are certainly peculiarly strong and specific, binding the insured to the utmost care and caution in his statements and representations, and to the most careful and scrupulous disclosure of every thing material to the risk.
Upon the grounds stated, judgment on the award must be for the defendants.